ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 29 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
A PHOSPHATES A NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 29 JUIN 1992
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 29 June 1992, I.C.J. Reports 1992, p.345

Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 29 juin 1992, C.I.J. Recueil 1992, p. 345

 

Sales number 6 1 7
N° de vente :

 

ISBN 92-1-070675-7

 

 
345

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992

29 juin 1992

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 19 mai 1989 par
laquelle la République de Nauru a introduit une instance contre le
Commonwealth d’Australie au sujet d’un «différend ... relatif à la remise
en état de certaines terres à phosphates [de Nauru] exploitées avant l’indé-
pendance de Nauru»,

Vu l'ordonnance du 18 juillet 1989 par laquelle la Cour a notamment
fixé au 21 janvier 1991 la date d’expiration du délai pour le dépôt du
contre-mémoire du Commonwealth d’ Australie,

Vu les exceptions préliminaires déposées au Greffe de la Cour le
16 janvier 1991 par le Commonwealth d’ Australie, par lesquelles il a prié
la Cour de dire et juger « que la requéte de Nauru est irrecevable et que la
Cour n’a pas compétence pour connaitre des demandes formulées par
Nauru»,

Vu Pordonnance du 8 février 1991 par laquelle la Cour a fixé au 19 juil-
let 1991 la date d’expiration du délai dans lequel Nauru pouvait présenter
un exposé écrit contenant ses observations et conclusions sur les excep-
tions préliminaires soulevées par le Commonwealth d’Australie, lequel
exposé écrit a été dûment déposé dans le délai ainsi fixé;

1992
29 juin
Rôle général
n° 80
TERRES À PHOSPHATES À NAURU (ORDONNANCE 29 VI 92) 346

Considérant que la Cour, par son arrêt en date du 26 juin 1992, a dit:
qu’elle a compétence pour connaître de la requête et que ladite requête est
recevable; et que la demande relative aux avoirs d’outre-mer des « British
Phosphate Commissioners», formulée par Nauru dans son mémoire en
date du 20 avril 1990, est irrecevable;

Considérant que, afin de se renseigner auprès des Parties sur la suite de
la procédure, le Président a reçu leurs agents lors d’une réunion tenue le
29 juin 1992;

Considérant qu’il convient maintenant de fixer un délai pour le dépôt
du contre-mémoire du Commonwealth d’ Australie,

Fixe au 29 mars 1993 la date d’expiration du délai pour le dépôt du
contre-mémoire du Commonwealth d’ Australie;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-neuf juin mil neuf cent quatre-vingt-douze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique de Nauru et au Gouvernement du Commonwealth d'Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
